107 F.3d 871
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny THORNHILL, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Defendant-Appellee.
No. 95-6620.
United States Court of Appeals, Sixth Circuit.
Feb. 18, 1997.

Before:  RYAN and BATCHELDER, Circuit Judges, and MILES, District Judge.*
PER CURIAM.


1
Plaintiff Danny Thornhill appeals the order of the district court granting summary judgment for the Commissioner and affirming the denial of social security disability benefits and supplemental security income.


2
Thornhill applied for disability benefits and supplemental security income, alleging disability due to mental illness.  The facts in this case were carefully set out in the opinions of the administrative law judge ("ALJ") and the district court.  Finding no need to repeat the prior opinions, we note only that the ALJ found Thornhill still medically able to perform his past work as a house painter.  The ALJ's decision became the final decision of the Commissioner on January 4, 1995, when the Appeals Council denied Thornhill's request for review.


3
After carefully reviewing the record and the applicable law, we are convinced that there is substantial evidence to support the ALJ's conclusion that Thornhill is still medically able to perform his past work as a house painter and is, therefore, not disabled.  For the reasons stated in the district court's well-reasoned and fully considered opinion, we AFFIRM the court's grant of summary judgment for the Commissioner.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by designation